Citation Nr: 0708924	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-25 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right foot fracture 
residuals.

2.  Entitlement to service connection for palindromic 
arthritis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




INTRODUCTION

The veteran served on active duty in the United States Army 
from January 1974 to April 1976.

In April 2004, the veteran filed a claim of entitlement to 
service connection for a broken foot and palindromic 
arthritis.  This appeal arose form a January 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Seattle, Washington (the RO) which denied the 
veteran's claims.

The veteran presented oral testimony in November 2005 at a 
Travel Board hearing held at the RO in Seattle, Washington, 
before the undersigned Veterans Law Judge. A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks entitlement to service connection for 
residuals of a right foot fracture and for palindromic 
arthritis.

Relevant law and regulations

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).


Analysis/reason for remand

With respect to the right foot fracture residuals, service 
medical records show that the veteran sustained a fracture of 
the third metatarsal of the right foot in June 1974.  He was 
placed on physical profile in July 1974.  A June 2005 VA 
outpatient treatment record shows complaints of chronic right 
foot pain, believed by the examiner to be due to Morton's 
neuroma.

With respect to palindromic arthritis, the veteran complained 
of joint pains and stiffness in reports of medical history 
dated October 1975 and March 1976.  There is a notation of 
"arthritis", but this appears to be the veteran's self-
report rather than a diagnosis.  Palindromic arthritis was 
evidently initially diagnosed in 2000. 

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is (1) competent 
evidence of a current disability and (2) evidence indicating 
an association between the claimant's disability and his 
active service, VA is to obtain a medical opinion as to 
whether there is a nexus between the claimed disability and 
his active service and/or the service-connected disability.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  In this 
case, at least for the purposes of this remand, elements (1) 
and (2) have arguably been met.  A nexus opinion should 
therefore be obtained.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1. The AOJ should arrange for a review the 
veteran's claims folder by an 
appropriately qualified health care 
provider for the purposes of determining 
the etiology of any current right foot 
disorder and palindromic arthritis. The 
reviewer should be asked to render an 
opinion as to whether it is as least as 
likely as not that any current right foot 
disability is related to the right foot 
fracture which was sustained by the 
veteran during service.  The reviewer 
should also render an opinion as to 
whether it is at least as likely as not 
that the veteran's currently diagnosed 
palindromic arthritis is related to his 
complaints of joint pain and stiffness in 
1974 and 1975, during service.  
If the reviewer deems it to be necessary, 
specialist consultation(s), physical 
examination and/or diagnostic testing of 
the veteran be scheduled. A report should 
be prepared and associated with the 
veteran's VA claims folder.

2. Thereafter, after undertaking any 
additional evidentiary development which 
it deems to be necessary, the AOJ should 
readjudicate the issues on appeal. If the 
decision remains unfavorable to the 
veteran, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared. The veteran and his 
representative should be provided with the 
SSOC and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



